[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION Re: MOTION TO CITE IN PARTY (PLEADING #103)
Sec. 52-102. Joinder of persons with interest adverse to plaintiff and of necessary persons. Upon motion made by any party or nonparty to a civil action, the person named in the party's motion or the nonparty so moving, as the case may be, (1) may be made a party by the court if that person has or claims an interest in the controversy, or any part thereof, adverse to the plaintiff, or (2) shall be made a party by the court if that person is necessary for a complete determination or settlement of any question involved therein; provided no person who is immune from liability shall be made a defendant in the controversy.
"[A] trial court generally has broad discretion to permit intervention, pursuant to the statutes, General Statutes sections 52-102, 52-107 and 52-108, and our rules of practice, Practice Book sections 83-85 and 99." Beccia v. Waterbury, 185 Conn. 455, 455 (1981); Jones v. Ricker,172 Conn. 572, 575n.3 (1977); "A trial court generally has broad discretion to permit intervention . . . even by those who are not necessary parties to the litigation." Salvio v. Salvio,186 Conn. 311, 324 n. 11 (1982). "The real issue in any motion for joinder is the presence of all the interested parties, either as plaintiffs or as defendants, to enable the court to make a complete determination of all of the matters in controversy." Lettieri v. American Savings Bank, 182 Conn. 1, 13 (1980). Accordingly, the motion is granted.
FRANK S. MEADOW, J.